Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or clearly suggest the limitations of claim 1 stating “an n-electrode disposed extending over the insulating film and the outer peripheral region of the n-side semiconductor layer, and including: a plurality of first n-contact portions, each electrically connected with the n-side semiconductor layer through a respective one of the first n- side openings, and a plurality of second n-contact portions, each electrically connected with the n-side semiconductor layer through a respective one of the second n- side openings, at the outer peripheral region of the n-side semiconductor layer; and a p-pad electrode electrically connected with the p-side semiconductor layer through the p-side opening, wherein the p-pad electrode being disposed in a region including a central portion of the semiconductor layered body in a top view, wherein the p-pad electrode extends in a direction parallel to a first side of the semiconductor layered body such that two opposite ends of the p-pad electrode are located in proximity to the outer peripheral region of the n-side semiconductor layer in a top view, and wherein the p-pad electrode divides the semiconductor layered body into a first region and a second region in a top view, wherein the first region includes a first section positioned at a p-pad electrode side, and a second section positioned at an outer peripheral region side of the semiconductor layered body between the p-pad electrode and the outer peripheral region of the semiconductor layered body in a direction perpendicular to a first side of the semiconductor layered body, such that the first region is halved into the first section and the second section, wherein the second section of the first region includes a first segment, a second segment, and a third segment, the second segment being positioned between the first segment and the third segment, such that the second section is trisected into the first, second, and third segments in a direction parallel to the first side of the semiconductor layered body, wherein an area of the first n-contact portions in the first section of the first region is larger than an area of the first n-contact .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERROL V FERNANDES whose telephone number is (571)270-7433.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 






/ERROL V FERNANDES/Primary Examiner, AU 2894